Citation Nr: 0210548	
Decision Date: 08/27/02    Archive Date: 09/05/02

DOCKET NO.  99-00 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether the veteran is entitled to service connection for a 
personality disorder, claimed as a nervous condition and 
mental stress.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1954 to May 
1957.

The current appeal comes before the Board of Veterans' 
Appeals (Board) from a June 1997 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
located in St. Petersburg, Florida which found that new and 
material evidence had not been submitted to reopen the 
veteran's previously denied claim for service connection for 
a nervous condition.  It appears from the evidence of record 
that the RO conceded that new and material evidence had been 
submitted to reopen his service connection claim for a 
personality disorder in the December 1998 Statement of the 
Case (SOC).  As the Board concurs that new and material 
evidence has been submitted to reopen his claim for service 
connection for a personality disorder, the Board is taking 
jurisdiction to adjudicate the issue on its merits.  See 
Manio v. Derwinski, 1 Vet. App. 140 (1991).

A hearing was held before the undersigned member of the Board 
in June 2002.

The veteran made a claim for service connection for hearing 
loss in May 1997.  The Board refers this issue to the RO as 
it has not been developed for appellate review.


REMAND

In December 1998, the RO issued a SOC concerning the 
veteran's service connection claim for a personality 
disorder.  The veteran filed a substantive appeal in January 
1999; the RO subsequently docketed his appeal of his service 
connection claim for appellate review before the Board.

The veteran submitted additional evidence in support of his 
claim that is date stamped as received by the RO in April 
1999.  The evidence submitted by the evidence includes: 
correspondence from the veteran dated in April 1999 which 
chronicles the evidence he submitted with the letter; a 
letter in support of his claim from the veteran's step-father 
which is dated in March 1999 and notarized in April 1999; a 
compilation of excerpts from the December 1960 Social 
Services Report which the veteran contends are untrue; a 
Psychological Evaluation Report from a comprehensive 
psychological assessment conducted on July 31, 1998, and 
August 7, 1998, by a VA staff psychologist.

The veteran's appeal was certified to the Board in April 
2001.  A hearing was held before the undersigned Member of 
the Board, in St. Petersburg, Florida, on June 4, 2002, at 
which time the veteran submitted a letter in support of his 
claim from a VA physician.  The RO temporarily transferred 
the veteran's claims file to the Board on June 19, 2002.

As evinced by the fact that a Supplemental SOC (SSOC) has not 
been issued since the December 1998 SOC, the RO has not 
considered the evidence submitted by the veteran in April 
1999.  Since the veteran has not waived his right to RO 
review of the evidence, the matter must be remanded to the 
agency of original jurisdiction for review and preparation of 
a SSOC.  See 38 C.F.R. § 19.31 (2001).  This will protect his 
procedural due process rights.
 
The Board observes that the recently published regulations 
permit the Board to obtain evidence and cure procedural 
defects without remanding.  See 67 Fed. Reg. 3,099-3.016 
(Jan. 23, 2002) (to be codified at 38 C.F.R. §§ 19.9, 19.31, 
20.903 and 20.1304).  They do not apply to the instant case.  
The evidence for RO consideration was received by the RO, in 
April 1999 before the case was certified to the Board, and 
well before the February 22, 2002, effective date of the 
recently published regulations.  Id.

The Board additionally notes that the current evidence of 
record reveals that the veteran has records at the 
Jacksonville VA Outpatient Clinic that have not been 
associated with his claims file.  The RO should make a 
reasonable effort to obtain the veteran's complete medical 
records from the Jackonsville VA Outpatient Clinic.  See Bell 
v. Derwinski, 2 Vet. App. 611 (1992).  If the RO is not able 
to obtain these medical records, the RO should inform the 
veteran of this fact and offer him the opportunity to submit 
them himself.
In light of the foregoing, this case is REMANDED for the 
following action:

1.  The RO should make a reasonable 
effort to obtain the veteran's treatment 
records from the Jacksonville VA 
Outpatient Clinic.  If the RO is unable 
to obtain the treatment records, the RO 
should inform the veteran of the 
unsuccessful efforts to obtain the 
evidence on his behalf and allow him the 
opportunity to obtain and submit the 
evidence.

2.  Subsequently, the RO should furnish 
the veteran and his representative with a 
SSOC for the issue of service connection 
for a personality disorder.  The SSOC 
should address all pertinent evidence 
received since the December 1998 SOC.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


